DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 20-22 have been examined in this application.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 08/10/22.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
Broadest Reasonable Interpretations
In regards to claim 1, the term sidewall is interpreted as: a wall forming the side of something as provided in the definition obtained on 04/29/22 from Merriam-Webster Online dictionary (attached).
Claim Objections
Claim 22 is objected to because of the following informalities: “extends from base to top of” should be “extends from a base to a top of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 20, the limitation “wherein the sidewall […] is fused to the sidewall of the container body where the sidewall of the container body terminates at the opening” appears unsupported in the application as originally filed. Specifically, there appears no support for a particular location of the fusion, between a container body sidewall and a sidewall of the cap/closure/closure, being at the container body opening where the sidewall of the continaer body terminates. 
Claim 21 depends from claim 20 and thus inherit the deficiencies thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 21, the addition limitation “a male-female type connection” is ambiguous. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. See MPEP § 2173.005(b)(III)(E).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 20 and 22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 6079594 to Brown et al.
As per claims 20 and 22, and as the examiner can understand the claim, Brown discloses a product packaging comprising: 
(a) a container body (15) with a sidewall extending from a base and terminating at an opening (see Figure A, below); and 
(b) a closure (5, 45) comprising a sidewall (see Figure A, below), wherein the sidewall of the closure is fused (“open end” Col. 7, ¶ 7, Ln. 56-57) to a sidewall of the opening of the container body, which as fused together the closure and the container body provide a product packaging (Fig. 1-4); 
(c) wherein the closure is completely recessed into the opening of the container body, such that upon visual inspection of a front elevation view, the product packaging has no visible junction between the cap, closure or closure and the container body (Fig. 2  - phantom lines for junction indicate no visibility); and 
(d) wherein the product packaging comprises a dispensing orifice (8) configured to be changed from an active status to dispense product to an inactive status to retain product (Col. 2, ¶ 3);
(e) wherein the opening of the container body and the closure are fused together within a region of the container body that extends from a base to a top of the container. 

    PNG
    media_image1.png
    652
    584
    media_image1.png
    Greyscale

Figure A: US 6079594, Fig. 16 – annotated

As per claim 21, and as the examiner can understand the claim, Brown further discloses the closure comprises a male-female type connection with the opening of the container body (see Figure A, above).	
Response to Arguments
In regards to the claim rejections under prior art issued in the office action dated 05/10/22, Applicant requests withdrawal of the rejections by providing the following arguments:
the Office has not shown: how intermediate portion 45 is a sidewall of the container that extends form a base of the container and terminates at the opening; and how the prior art teaches “wherein the opening of the container body and the cap, closure or dispenser are fused together within a region of the container body that extends from base to top of the container”. 
The pouch taught by Brown does not have a male-female type connection with the opening of the container body, rather the “panel 16 is assembled in the open end of an associated pouch 15, with the free ends of the same formed in an overlapping relationship at the bottom of dispensing package 1”.
In response to argument (A), the argument is moot because it is not germane to the Brown reference as it is applied in this office action to the claims. 
In response to argument (B), and as set forth in this office action, the limitation “male female type connection” is considered indefinite. And, as best understood by the examiner, Brown discloses the claim limitations as set forth in this office action. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        09/09/2022